Exhibit KAMAN CORPORATION CHANGE IN CONTROL AGREEMENT THIS AGREEMENT is made effective as of November 17, 2008 (the “Effective Date”), by and between Kaman Corporation, a Connecticut corporation (the “Company”), and William C. Denninger (the “Executive”). WHEREAS, the Company considers it essential to the best interests of its shareholders to foster the continued employment of key management personnel; and WHEREAS, in furtherance of this objective, the Company and Executive have executed an Employment Agreement of even date herewith; and WHEREAS, the Board recognizes that the possibility of a Change in Control exists and that such possibility, which is not addressed by the Employment Agreement, and the uncertainty and questions which it may raise among management, may result in the departure or distraction of key management personnel to the Company's detriment and that of its shareholders; NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the Company and the Executive hereby agree as follows: 1.Defined Terms. Definitions of capitalized terms used in this Agreement are provided in the last Section of this Agreement. 2.Term.
